NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-16724

                Plaintiff-Appellee,             D.C. Nos.    3:15-cv-03865-CRB
                                                             3:88-cr-00336-CRB
 v.

CALVIN L. ROBINSON,                             MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Charles R. Breyer, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Calvin L. Robinson appeals pro se from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Robinson contends that he is eligible for a sentence reduction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendments 505 and 782 to the Sentencing Guidelines. We review de novo

whether a district court had authority to modify a sentence under section

3582(c)(2). See United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009).

Robinson was convicted of offenses involving substances that corresponded to

180,981 kilograms of marijuana. Even after Amendment 505 and Amendment

782, the guideline range applicable to Robinson remains 360 months to life. See

U.S.S.G. § 2D1.1(c)(1) (2014). Because neither amendment lowered Robinson’s

applicable guideline range, the district court correctly concluded that he is

ineligible for a sentence reduction. See 18 U.S.C. § 3582(c)(2); U.S.S.G.

§ 1B1.10(a)(2)(B); Leniear, 574 F.3d at 674.

      To the extent Robinson challenges his underlying conviction and sentence,

such claims are not cognizable in a section 3582(c)(2) proceeding. See Dillon v.

United States, 560 U.S. 817, 831 (2010).

      AFFIRMED.




                                           2                                    17-16724